Me. Justice MacLeaey
rendered the following opinion of the Court:
In this cause the defendants were convicted in the District Court of Mayagiiez of violation of the election law, in refusing to register a qualified voter, and fined one hundred dol*171lars each. From this judgment they have taken an appeal to this Supreme Court. It should not have been allowed. Under articles 14 and 161 of the Penal Code, and article 346 of the Code of Criminal Procedure, this case must be considered as a misdemeanor; and no appeal lies to this' court. For this reason the appeal should be dismissed, for want of jurisdiction, at the costs of the appellants.

Dismissed.

■ Chief Justice Quiñones and Justices Hernandez and Sulz-bacher, concurred.
Mr. Justice Figueras did not sit at the hearing of this case.